 OWENS-CORNING FIBERGLAS CORPOwens-Corning Fiberglas CorporationandGeneralDrivers,Warehousemen and Helpers Local Union509,InternationalBrotherhood of Teamsters,Chauffeurs,WarehousemenandHelpersofAmerica.Case 11-CA-3896August 25, 1970DECISION AND ORDERBY MEMBERSFANNING, MCCULLOCH, AND BROWNOn November 9, 1969, Trial Examiner John F.Funke issued his Decision in the above-entitled pro-ceeding, finding that Respondent had engaged in andwas engaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision. The Trial Exam-iner further found that Respondent had not engagedin certain other unfair labor practices alleged in thecomplaint. Thereafter, the General Counsel, Respond-ent, and Charging Party filed exceptions to the TrialExaminer's Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings are here-by affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in this proceeding, and hereby adoptsthe findings,' conclusions, and recommendations of'In his decision the Trial Examiner struck certain testimony on thegrounds that it tended to establish violations of the Act not specificallyalleged in the complaint,and the Respondent was therefore not preparedto rebut such testimony This ruling was erroneous The testimony wasnot offered to prove an independent violation, but only as corroborativeevidence of motive with respect to other violations alleged in the complaintIn suchcircumstances, there is no requirement that the nature of suchtestimony and the individuals involved be specified in a complaint Further,though the Respondent objected to the introduction of the testimony,itdid not request a continuance to prepare a defense to matters testifiedto nor did it indicate in what way, if any, it was alleged to be prejudicedby introduction of such testimony In these circumstances, and as thetestimony was not stricken until after the close of the hearing, wereverse the Trial Examiner's ruling striking the testimony of Stricklandand Debose and part of that of Hillis, and find that this testimonymay, when appropriate, be relied oninmakingour findings hereinSee,Local 18 Bricklayers, Masons and Plasterers (Union County BuildingContractorsAssociationand the Johansen Company),170NLRB No4, same caseat 159 NLRB 303, 310, fn 17"The Trial Examiner, in striking this testimony, stated that the GeneralCounsel's introducing it withoutspecific notice to Respondent closelyapproached sharp practice " We have, of course, found the introductionof the testimony proper Even if it had been improper, the worst that75the Trial Examiner.2 with the following additions andmodifications.1.The Trial Examiner correctly found that Grimeswas an authorized agent of Supervisor Bonnet forpurposes of carryingmessagesto employees and, con-sequently,thatRespondentwas responsible forGrimes'statementto the employees. Nevertheless,the Trial Examiner found no violation in Grimestelling the employees-a majority of whom had recent-ly voted for the Union-that Bonnet had stated thatthemen would have to wait 5 years to get theUnion in. The Trial Examiner concluded that evenif Bonnet had made the statement he had not madeitto an employee nor had he directed that it bedelivered to any employees and that Grimes' authorityto bind Respondent would not extend to relayingremarks overheardinmanagement'soffice.Whetheror not Bonnet made the remark is here irrelevant,for it is clear that Grimes in the normal courseof his duties while delivering "authorized"messagesstated to employees that Bonnet had made the remark.In such circumstances, the employees were clearlyin no position to determine which of Grimes' state-ments were "authorized" and which were not. Rather,we find that Respondent having clothed Grimes withthe authority to delivermessageswas responsibleforGrimes'statementthatBonnet saiditwould be5 years before the Union got in. We further findthat such comment made in a context of unlawfulthreats of onerous working conditions for voting infavor of the Union violated Section 8(a)(1) of theAct.2.Foreman Richard Davis' statements, in a talk,:o employees the day after the Union won the election,hat they would have to tighten up on their workand that they would have to get to work on timewere,we find, made because the employees votedfor the Union. Similar threats had been made byForeman Bonnet and were found by the TrialExamin-er to be violative of Section 8(a)(1). Contrary tothe Trial Examiner, we find that the statements byDavis were not merely cumulative but rather thatthey constituted further violations of Section8(a)(1).We also disagree with the TrialExaminer's conclu-sion that Davis' statement that henceforth only oneman would be on the glass truck when it went tothe dump was not coercive. That statement was apart of the above-mentioned talk in which Davismade various unlawful comments about tighteningup working conditions. Thus, in view ofits timingand context, we find that the statementlimiting tocould have been said was that the General Counsel had erred Theadditional pejorative characterization is wholly unwarranted, and we rejectitWe do not pass on the Trial Examiner's comments in fn 2 ofhis Decision, as we fail to perceive their relevance to this proceeding185 NLRB No. 21 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDone the glass truck employees was not made solelyfor economic reasons but rather was a part of Respond-ent'sunlawful conduct in retaliation for the employeesvoting for the Union. We, therefore, find that thisstatement also violated Section 8(a)(1) of the Act.'3.We disagree with the Trial Examiner's findingthat the discharge of Jean Wilder on February 11,1969, did not violate the Act.It isconceded that before the November 1968electionWilder was extremely active on behalf oftheUnion and that Respondent was aware of suchactivity. The record also shows that after the electionthe daily packing quota for yarn was raised from900 to 1,400 bobbins, that some employees by workingextremely hard could and did make the new quota,and that Wilder, during the February 1969 checkon her production, only once reached the new quota,though her production did exceed on all occasionsthe previous 900 quota.Wilder was assertedly discharged for her poor jobperformance; and between the date of the electionand date of her discharge she was "written up"six times, that is, was given six reprimands, for poorquality or for low production. With respect to lowproduction,Wilder testified that from the time ofthe election until February 14, she was frequentlytransferred from packing one type of yarn to anotherand that such transfers adversely affected her produc-tion.Wilder's supervisor conceded she was transferredto some extent but with respect to the effect ofthe transfer on her production stated only she wasnot transferred "that much."Wilder also testifiedthat at least in late November when she was writtenup by Arnold for poor production she was receivingbad yarn which interfered with her doing a properjob; that she told Arnold the yarn was bad; butthat he was not concerned. She further testified thaton this occasion when she left Arnold's office shemet the day supervisor, Schultz; that she showedSchultz the yarn she was working on; and that Schultzconceded it was bad, stated in effect that an employeecould not make production with such yarn, and addedthat the Company was working on its yarn. Wilder'stestimony concerning the bad yarn and Schultz's com-'In view of the Trial Examiner's apparent credibility resolution, wehave adopted his conclusion that Davis'remarks concerning a wageincrease did not violate the Act We reject however, as wholly unwarranted,his concurrent statement that the inclusion in the complaint-of an allegationconcerning such remarks reflects an apparent continuation of the GeneralCounsel's alleged "damned if you do, damned if you don't" policyThe complaint alleged in substance that Davis told employees they wouldnot receive a wage increase because they supported the Union Thecomplaint thus alleged conduct which if proven would clearly violatethe Act The fact that the Trial Examiner chose to disbelieve the testimonysupporting this allegation and to credit Davis' contrary testimony cannot,however, under any circumstancesex postfactoconvert a proper allegationinto a condemned policyments with respect to the quality and impossibilityof making production was corroborated by packerHillis. Schultz did not testify.On January 6, 1969, Wilder was again writtenup for an excessive number of reject bobbins-22out of 90-on one pallet. However, at the discussionwith her supervisor on the writeup, Wilder statedthat the pallet involved had been partly loaded bythe shift previous to hers and also by another employeewho worked with her on the pallet. She was toldthat as her clock number was on the pallet, shewas responsible for it.On January 17 and February 1 Wilder was againwritten up for poor production, and then on February7 she was written up for putting the wrong labelon some pallets. She testified, however, that therehad been anargumentbetween inspector Smith andcontrol operator Barksdale over what was the properlabel; that she attached the one Barksdale directedher to put on the pallet; that she related the abovefacts at the writeup discussion; and that Barksdale,who was there, conceded he had ordered her toattach the particular label. Nevertheless, she was heldresponsible for the mislabeling.Neither Smith norBarksdale was called to testify.Finally on February 11Wilder was written upagain on thebasis of her individual production figuresfor the first 10 days of the month showing, as alreadyindicated, that she had reached the 1,400 minimumonly once.Wilder's request on this occasion thatshe be returned to a job she had done previouslyon frames was denied and she was discharged for"poor job performance."In sum,this case involves the discharge of anemployee, extremely active in the Union, who hadworked satisfactorily for Respondent for 4 years, yetwhose work as reflected by the "write ups" markedlydeteriorated after the Union won the November 1968election, to the extent that it assertedly necessitatedher discharge in February 1969. However, the undis-puted testimony shows, as outlined above, that withrespect to one of the "write ups" Wilder was beingreprimanded for conduct-mislabeling-for which sheclearly was not responsible; and with respect to twoothers, she was reprimanded for low or poor produc-tion when there were good reasons for doubting thatthe fault was really hers. Furthermore, in each ofthese instances,Supervisor Arnold showedno interestinWilder'sexcusesfor her poor job performance,and made no move to ascertain the validity of whatwereprima faciejustifications of her performance;rather, he seemed solely concerned with holding herresponsible for matters that very well may have beenbeyond her control.With respect to Wilder's lowproduction figures tallied by Respondent dunng the OWENS-CORNING FIBERGLAS CORPfirst9 working days of February 1969,° these maywell have been prejudicially affected by bad yarnand by Respondent's transferring her from machinetomachine during this period as well as earlier.'Thus, the production figures as to Wilder are notwholly reliable, possibly being adversely affected bya variable under management's control.In view of the foregoing, we reject the Trial Examin-er's conclusion that Wilder was discharged for poorjob performance, for the evidence shows that theRespondent was primarily concerned with creatingthe appearance of poor job performance by Wilderrather than with ascertaining whether she was infact a poor employee. Consequently, in view of thethreats and other coercive conduct found above whichwere directed against its employees for supportingthe Union, we are persuaded that Respondent's assert-ed reliance on Wilder's job performance as the reasonfor discharging her was a pretext and that the dis-charge of Wilder, a staunch union activist, was adiscriminatory act againstWilder for supporting theUnion and, thus, violated Section 8(a)(3) and (1)of the Act.THE REMEDYHaving found that Respondent unlawfully dis-charged Evelyn Jean Wilder on February 14, 1969,we shall order it to offer her immediate and fullreinstatement to her former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to her seniority or other rightsand privileges and make her whole for any loss ofearningsshemay have suffered by reason of thediscrimination against her, by payment to her ofa sum of money equal to that she normally wouldhave earned from the date of the discharge to thedate of Respondent's offer of reinstatement, less hernet earningsduring such period. The backpay shallbe computed in accordance with the remedial reliefpolicies set forth in FW. Woolworth Company,90NLRB 289, andIsisPlumbing & Heating Co., Inc.,138 NLRB 716.As we have found that Respondent has violatedSection 8(a)(3) as well as Section 8(a)(1) of the Act,we shall order that Respondent cease and desist from'During the period for which records were kept only 6 out of 16employees reached the minimum every workday'Supervisor Arnold explained that he moved Wilder frommachinetomachine in hopes a spot could be found where her production wouldincreaseWe do not accept this explanation in view of Wilder's uncontestedtestimony that production control clerk Barksdale told her she was beingtransferred because she was needed at the various machines and inview of Arnold's refusal at the time he discharged Wilder even to considerreassigning her to frame work which she had previously done successfullyat the plant77in any other manner interfering with,restraining,or coercing its employees in the exercise of theirrights guaranteed by Section7 of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that Respondent, Owens-Corning Fiberglas Corporation, Aiken, South Caroli-na, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Telling its employees because a majority support-ed the Union that they would have to tighten upand increase production or be discharged after theirsecond writeup reprimand.(b)Telling its employees it would hire no morecolored people because they had supported the Union.(c)Discharging or otherwise discriminatingagainstemployees because they support and are active onbehalf of the Union or any other labor organization.(d)Inany other manner interfering with,restraining, or coercing its employees in the exerciseof rights guaranteed in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Offer EvelynJeanWilder immediate and fullreinstatement to her former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to her seniority or other rightsand privileges and make her whole in the mannerset forth in the section of this Decision entitled "TheRemedy."(b)Notify the above-named employee if presentlyserving intheArmed Forces of the United Statesof her right to full reinstatement upon applicationin accordance with the Selective Service Act andthe Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.(c)Preserve and, upon request, make available tothe Board or itsagents,for examination and copying,allpayroll records, social security payment records,timecards, personnel records and reports and all otherrecords necessary to analyze the amount of backpaydue Wilder.(d)Post at its plant at Aiken, South Carolina,copies of the attached notice marked "Appendix."'Copies of such notice on forms provided by theRegionalDirector for Region 11, after being dulysigned by an authorized representative of Respondent,'In the event that this Order is enforced by a Judgment of a UnitedStatesCourt of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed toread "Posted Pursuant to a Judgment of the United States Court ofAppeals Enforcing an Order of the National Labor Relations Board " 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDshallbe posted by Respondent immediately uponreceipt thereof, and be maintained for 60 consecutivedays thereafter, in conspicuous places, including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by Respondentto insure that such notices are not altered, defaced,or covered by any othermaterial.(e)Notify the Regional Director for Region 11,inwriting,within 10 days from the date of thisOrder, what steps have been taken to comply herewith.IT Is FURTHER ORDERED that all allegations ofthe complaint not specifically found to involve viola-tions of the Act be, and they hereby are, dismissed.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAN AGENCY OF THE UNITED STATES GOVERNMENTWE WILL NOT tell our employees that becauseGeneral Drivers,Warehousemen and Helpers LocalUnion 509, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,has won the election we will tighten up, require moreproduction, and fire employees after a second writeup.WE WILL NOT tell our employees that we will nothire anymore colored people because we think theNegroes had gotten together to give the black folksto the Teamsters.WE WILL NOT discharge any employee because ofhis or her membership in, or activity on behalf of,the Union or any other labor organization.WE WILL NOT in any other manner interfere with,restrain, or coerce you in the exercise of your rightsprotected by Section 7 of the Act.WE WILL offer Evelyn Jean Wilder immediate andfull reinstatement to her former job or, if that jobno longer exists, to a substantially equivalent positionwith all of her rights, without prejudice to her seniorityand make her whole for any loss of pay she mayhave suffered as a result of our unlawfully dischargingher.DatedByOWENS-CORNINGFIBERGLAS CORPORATION(Employer)(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any othermaterialAny questionsconcerningthis notice or compliancewith its provisions, may be directed to the Board'sOffice, 1624WachoviaBuilding,301NorthMainStreet,Winston-Salem,North Carolina 27101, Tel-phone 919-723-2300.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN F. FUNKE, Trial Examiner: Upon a charge filedMay 12, 1969, by General Drivers, Warehousemen andHelpers Local Union 509, herein the Union, against Owens-Corning Fiberglas Corporation, herein the Respondent, theGeneral Counsel issued complaint dated July 30, 1969,allegingRespondent violated Section 8(a)(1) and (3) ofthe Act.'The answer of Respondent denied the commission ofany unfair labor practices.This proceeding, with all parties represented, was heardbyme at Augusta, Georgia, on September 23. At theconclusion of the hearing the parties were given leaveto file briefs and briefs were received and have been dulyconsidered.Upon the entire record in this case and from my observa-tion of the witnesses while testifying,Imake the following:FINDINGS AND CONCLUSIONSI.THE BUSINESS OF RESPONDENTRespondent is a Delaware corporation engaged in themanufacture of fiberglas products at its plant in Aiken,South Carolina, the only plant involved in this proceeding.During the past 12 months Respondent sold and shippedproducts from Aiken valued in excess of $50,000 to placesoutside the State of South Carolina. Respondent is engagedin commercewithin themeaning ofthe Act.II.LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within themeaningof the Act.III.THE UNFAIR LABOR PRACTICESA. The Facts1.BackgroundCounsel for the General Counsel stated in his openingremarks that an election had been held at the Aiken plantin 1967 in which both the Union and the Glass BottleBlowers appeared on the ballot. The Glass Blowers was'The complaint was amended at the heanng to allege additionalviolations of Sec 8(a)(1) OWENS-CORNING FIBERGLAS CORP79eliminated in this election and a runoff election was heldinFebruary 1968, which was won by Respondent. Thiselection,however,was set aside on objections filed bythe Union An election held November 12 and 13, 1968,was won by the Union but certification has been withheldpending Board determination of objections filed by Respond-ent. Some 1800 employees voted in this election. On October20, 1969, and after the hearing closed, the Board overruledthe objections and the Union was certified.'2.Violations of Section8(a)(1)Thomas Jenkins testified that he had been employedby Respondent since January 1967. He was employed asa fiber control repairman on the D shift. Foreman ofthe shift was GeneBonnet.On November 14, 1968, ameeting of the shift employees was called by Bonnet priorto the start of work which was attended by 45 or 50employees. At this meeting, according to Jenkins, Bonnettold them most of them knew the Union had won theelection and told them they would have to tighten up,get to work, or be "written up" and the second timefired.'Prior to this time Jenkins did not know of anyrule regarding discharge following a writeup.Jenkins then testified that on January 3, 1969, he andanother employee were told by Charles Grimes, an HFO`,that Bonnet told him to tell them that they would haveto come in with a higher medium production five timesout of a 7-day workweek or be written up and on thesecond occasion be firedAgain, Jenkins had heard ofno such rule prior to this warning from Grimes. Jenkinsthen testified that Grimes told them, apparently duringthis same talk, that Bonnet, in his office, had made thestatement that the boys in the D wing thought the Unionwould do them some good but that it would be at least5 years before the Union came in' Grimes was not calledas a witness.Bonnet testified that he called a meeting of his employeesafter the election because he had heard rumors that therewould be changes in jobs and a tightening up and thathe wanted to tell his men that everything would operateat normal procedure He told them they would still geta 10-minute coffee break and 30 minutes to eat, wouldrun the same jobs, and that no more work would berequired of them.As to Grimes, Bonnet stated he was not a supervisorbut kept Bonnet posted on what went on in the plantand relayed messages from Bonnet to the employees. InFor a comprehensive and cogent review of the relative advantagesto the parties of certainty versus delay in Board elections and theirultimate resolution see "NLRB Elections Certainty and Uncertainty"in Volume 117, No 2, University of Pennsylvania Law Review by BernardSamoff, Regional Director for Region 4The writing up procedure consisted of an interview between anemployee and his supervisor to discuss a problem it would then bewritten up by the supervisor in the form of a report which the employeecould either sign or refuse to signJenkins stated that Gnmes' job was to repair bushings and to relaymessages from Bonnet to the men who worked on the tanks Grimeswas not a foreman and did not substitute for Bonnet at any timeThe record does not establish that Grimes was directed to relaythis statement to the employees,nor that it was intended for the employeesJanuary Bonnet had a conversation with Grimes in whichhe told Grimes that production was low in the D wingand asked him to find out what was going on. He deniedthat he told Grimes that more strenuous production stand-ards would be required.George Johnson testified that he was employed at OwenssinceNovember 1968, and that he was hired by JamesGardner, employed in personnel. On January 14, 1969,he talked to Gardner about the employment applicationof his brother, who had been denied employment on theground that he had only a sixth grade education Johnsonargued that other employees had less education, specificallyreferring to colored employees in the forming department.Gardner's reply was that "they" were not hiring any morecolored people because they felt the Negroes had "gottogether and give the black folks to the Teamsters."Gardner testified that hewas incharge of personnelon January 14, that there were some 60 to 70 applicants,and that, since he was alone at the time, he asked themto turn in their applications so he could weed them out.Later that day he had a complaint from an employee(Johnson) concerning the rejection of his brother's applica-tion and went over the application, pointing out that theapplicant had less than an eight grade education. Johnsontold him he knew of employees working with less educationand were "dumber" than his brother. He also stated thatJohnson mentioned Negroes as a class with less education.He did not deny that he told Johnson that Respondentwas not hiring more colored people because they weregiving the "black folks to the Teamsters."On cross-examination, Gardner testified that he had beentold it was company policy, though not a fixed policy,not to hire anyone with less than an eighth grade education.Gene Smith testified that he was employed by Respondentfrom 1964 until November 27, 1968 His supervisor wasRichard Davis On November 14, he talked to the employeesof the maintenance department (about 25 to 30) and toldthem it looked like the Union was in and that they wouldhave to tighten up on their work, stay on the job, andget to work on time. He also, according to Smith, toldthem that only one man would be on the glass truckwhen it was going to the dump and the other man wouldstay and clean up. Davis also told them to let the foremanknow when they would take their breaks which wouldbe for 10 minutes. Prior to this the employees were allowed10 minutes but "sometimes we would take a little longerand there wasn't nothing said about it." Davis told themif they took longer they would be written up; that theywould have to change clothes and be ready to go to workat 8 a.m.; that there would be no standing around; andthat they would have to stay on the job. Davis also toldthem that if they were out on working time they couldnot come in and make up the time-the time they lostwould be lost time and that only three employees in theD wing would get raises.Davis testified that within 3 days after the election hetold his employees that the Union had won but that theirjobs had not changed and that the plant would operateas it had in the past. All employees including those whosejobs required clothes changes would be ready to go to 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork at 8 a.m. He warned them that it was only necessaryfor one man to drive the glass dump truck and that thehelper who assisted the driver in loading it was not tomake the ride to the dump As to raises, Davis told them"nobody had the authority to honor a raise while a companyisnegotiatingfor a contract." As to makeup time Davistestified:Q. Was the other question about work load?A. The other questions were not pertaining to thework load.Itwas pertaining to a privilege that they have-it'shard to get through to the peopleit is aprivilegethat everybody in the plant cannot have. We workfrom Monday through Friday, and each man has aspecific job to do. Now, if this man comes to meand tells me that he has an uncontrollable condition,through no fault of his own, that he has got to beoff, and if he is off as much as three hours in awork week, Monday through Friday, regular schedule,and I can find where his particular job, the timethat he was off, had gotten behind, I will allow himtomake up that time. I stressed this, and told them,"Now, don't get me over a barrel. This does notmean that you are going to take advantage of me.I'm giving you every opportunity in the world tomake 40 hours a week, but you cannot come in herewith a toe ache or call me at 6:00 o'clock in themorningand say you have a toe ache or a toothache,and come in here at 8:00 o'clock, in the morningand say at 2:00 o'clock, I forgot I've got a dentalappointment. "Well, if you leave there at 2:00 o'clock,you have got 21/2 hours, and I'll let him have histooth pulled but there's no way I can let the manmakeup that time. It's just not fair."Q. Was that any change?A. That's no change.The General Counsel introduced testimony from twowitnesses,Bobby Strickland and Eulalie DuBose, not toestablish violations of Section 8(a)(1) (the conversationsand changes in working conditions to which they testifiedwere not alleged as violations of the Act) but to showthe discriminatory motive of the Respondent with respectto the violation of Section 8(a)(3). The difficulty withthis procedure, as I see it, is that Respondent has nowherebeen advised that such testimony would be offered andis therefore unprepared to rebut itHad it been offeredas a violation of Section 8(a)(1) (and the testimonyprimafacieestablishes such violations) the General Counsel wouldhave been required to name the offending supervisors andspecify the nature of the violation in his complaint. Decisionon the motion of Respondent to strike such testimonywas reserved. The motion is hereby granted.' The testimony'The General Counsel's citation ofThe Rubberoid Company,167NLRB No 144, is inapposite There the Trial Examiner reluctantlytook evidence not specifically alleged in the complaint on the groundthat it might be adduced within theallegationsof the complaint andstated"that it would have been better practice to formally and specificallyallege the matters asserted, it certainly cannot be held that Respondentwas not on notice of the issuenor does it appear that Respondentwas in anywayprejudiced " Here there was no notice to Respondentas to specific testimony not alleged in the complaint and Respondent,of Melissa Jane Hillis, insofar as it would establish violationsof Section 8(a)(1) not set forth in the complaint, is likewisestricken.The Examiner has, on the other hand, takenadministrative notice of the Board's decision inOwens-Corning Fiberglas Corporation,172NLRB No. 70 enfd.407 F.2d 1357 (March 17, 1969, C A. 4) in which theBoard found Respondent at its Aiken plant guilty of viola-tions of Section 8(a)(1) and (3) of the Act.3.Violation of Section 8(a)(3)Evelyn Jean Wilder was employed by Respondent asa packer from November 1965, until February 11, 1969,when she was discharged. Her supervisor was CharlieArnold. During the Union's organizing campaign in 1967she wore a T-shirt (G. C. Exh. 2)with slogans favoringthe Union. Respondent stipulated that Wilder passed outhandbills and was known to be an ardent union supporter.According to her testimony, Wilder solicited support forthe Union from 1967 until the last election in November1968. Prior to the 1968 election Wilder never had receivedawarning about her productions records, although hersupervisor, either Bobby Barksdale' or Charlie Arnold,would tell the employees they had to speed up and getmore production.'Immediately after the election of November 1968, accord-ing to Wilder, she was moved around in the packingroom, sometimes from coarse to fine yarn and vice versa.Her testimony as to this changing of assignment afterthe election reads:Q And how often would you say you were moved?Were you moved every night or every other night,or once a week, or what?A. Well, he would move me like tonight, and maybetomorrow night, he would moveme again,and thenhe would leave me two days, and then he wouldmoveme again,and maybe leave me on that onefor a week, and then move me again the next night.Q Did he tell you why he was doing this?A No, sir, but I asked himQ. Can you tell us, please, when you asked him?A. Well, after I got kind of tired because I wasnot making production all the time, and I said, "Bobby,what do you want to move me for? Move someoneelse sometime."Q. What did he say to that?A. He said, "We've got somebody out and I needyou to work over there." And that's all he wouldsay.without notice that it would be called upon to defend against it, wouldcertainly have been prejudiced The conduct of the General Counselin this specific instance closely approaches what would, when the practiceof law bore some relations to ethical standards, have been consideredsharp practice'The complaint does not allege Barksdale was a supervisor AccordingtoWilder, Barksdale gave them a "pep talk" at a preshift meetingand assigned employees to work stations and relayed instructions fromArnold I do not find that Barksdale was a supervisor within the meaningof the Act'Respondent's records indicate thatWilder had received a writeupin July 1968, but that this was not directed to her production OWENS-CORNINGFIBERGLAS CORP81Q. Now, did this moving around affect your produc-tion in any way?A. Yes, sir.Q. In what way?A You have to get the feel of the yarn becauseit'sdifferentweights.These bobbins, some of themweigh two pounds and some weigh up to seven pounds,and you have to put so many pounds all the sameweight in one box, etc all down the line. And unlessyou were familiar with this yarn, it would slow youdown, because you would have to weigh them untilyou wouldget familiar,and before you would getfamiliar with it, then he would move me off again.In late November 1968, Barksdale told her Arnold wantedto see her and she received her first "write up" concerningrejects.Arnold told her they had pulled her pallet andfound 22 of 90 rejectsWilder claimed she had not workedon this pallet alone and that she was not, therefore,responsi-ble.Arnoldclaimed that since her number was on thepallet she was responsibleLater in her testimony sheidentified this incident as occurring in January 1969. Shedid sign the write up given her at this time because hername was on the pallet.After refreshing her recollection from her pretrial affidavitWilder testified that she was called to Arnold's office inNovember 1968, and told her she was not making produc-tion.She said she could not because her yarn was bad.She did, however,sign thewrite up.On leaving Arnold's office she met Gary Schultz, daysupervisor, showed him her yarn, and he remarked that"it sure is bad"'Prior to the election,according to Wilder,the employees had a quota of nine to ten pallets as astandard of production, with 90 bobbins to a pallet. Afterthe election the quota was changed from pallets to bobbinsand the quota was fixed at 1400 to 1700. This, Wilder'sfigures are accepted,was a substantial increase in quota.On January 17, following the rejected pallets interview,she was called to Arnold's office and told she was notmeeting production and she replied that she was making9 to 10 pallets a night.Told thatthe quota had beenraised,she stated that the quota was too high and that"you can't hardly get them."On February1,she was againcalled to Arnold's officeand told she was not making production.Her reply thistime was that other girls were getting good stock andthat she was getting the trash.Since her testimony onHer testimony as to her conversation with Schultz readsQ Please tell the Court what that conversation wasA Well, I had lust been written up and Gary Schultz came through,and I stopped him, and I showed him this yarn,and he told me,he said,"Goodness, it sure is bad" And I said,"Yes, sir, so badthat I have lust been written up,and I can't help it, with yarnlike this " And Gary Schultz said, "Charlie wrote you up9" AndIsaid, "Yes, sir, he did " And I said "Now, I can't make productionon this stuff" And I said, "Look, the whole truck is this way"and he told me, he said, "Well, anybody with any sense couldsee that you couldn't make production with this bad yarn" Andhe told me that they were working on the yarn, that it had beenbad, and that they were working on the yarn, and to lust do thebest I could And I said, "Yes, but the damage has been doneI have been written up for something I can't help "this point is difficult to summarize it will be quoted. Itreads:Q You have testified that Becky Bass and JamesBush had also been working and getting all the goodbobbins, is that right?A Yes.Q And did you tell this to Mr Arnold9A. YesQ. What did he say to that, if anything?A. Well, I told him that Becky and them was takingthe bobbins that they wanted from it to make theirsand pushing the remainder to the rail, and then theywould claim the whole trucks, and I would be workingthe trucks and only get so many bobbins And I said,"If you don't believe me, you watch her " And he said,"All right, I will." So she was about completed with atruck, and she pushed it out, and I told Charlie, I said,"You just watch her " And he said, " 0 K " So hewalked up toward the front of the room, and to me itappeared-Q Well, don't tell us what it appeared, dust tell usthe facts as you know them.A. All right. He walked to the front of the room andhe didn't bother to look at her She pushed the truckright back out again and he didn't do anything aboutitAnd James Bush would get the good packingtrucks-if you don't get the packing trucks, you don'tget the pallets and bobbins-and he would let JamesBush pull trucks up against the rail, then hold two orthree and put two trucks inside the packing room;therefore, it made it difficult for me to get any stock topack, good stock I would have to wade through thetrash to get what I was getting And it took longer andIcouldn't make production and I told himOn February 7, she was called to Arnold's office andtold she had put thewrongDaytex label on a box. Wilderadmitted this but was also told she was not the onlyone who had made this mistake. Wilder stated this washer first mistake on labels and that she did not deservea writeup for it.Her last trip to Arnold's office was on February 11.10This time Arnold told her she had made production onlyonce in her last 8 days and that she was fired. She toldhim she was being fired because of her union activityand asked to be returned to her old work on the frames.The discharge stuck without, apparently, further discussion.Melissa Jane Hillis was employed by Respondent asa packer since 1965. She testified that in December 1968Barksdale told the employees they would be on a newquota basis and would be expected to turn out between1400 and 1700 bobbins, although their previous quota,set in September 1968 had been 10 pallets or 900 bobbins.No explanation was given the employees-they were toldtheywould meet the new quota or be replaced.Hillistestified that she could meet the new quota but had towork hard-"Imean work in a sweat and stay that wayallday to get it." She corroborated Wilder's testimony10Each time she was summoned it was Barksdale who advised herand who went to the office with her where he remained during thediscussions 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat in November 1968 Wilder was working on poor yarnand that Schultz admitted the yarn was poor. On February7, she too was reprimanded along with Wilder and MajorieCook for putting the wrong label on boxes. The testimonyby both Wilder and Hillis as to whether the wrong labelwas put on under directions from Barksdale contributeslittle to the discharge issue.On cross-examination Hillis admitted that she had beenamong the first to wear a union button and a T-shirt.The witness did testify, although her testimony on thispoint is not free from some confusion, that in Februaryshe averaged between 1400 and 1700 bobbins, thus makingthe quota.Hillis also testified that if an employee was "movedaround" her production would necessarily drop and thatthishad happened to her in September 1968 and thatwhen Wilder was being moved around she was given badyarn to handle.For Respondent, George Brelsford, personnel managerof the Aiken plant, testified that in December 1968 theproduction record of the "A" shift in the packing room,the shift on which Wilder was employed, was very slightlybelow the record of the other shifts and that in January1969 it was considerably below the other shifts. This produc-tion review was made as a part of Respondent's investigationof the discharge of Wilder." Also as a result of this investiga-tion it was shown that four other employees on the "A"shiftwere written up during January. They were HildaMorris, reprimanded for poor performance, Sadie Simpkins,Bernice Lewis, and Frances Hutton."CharlesArnold testified that he had been supervisorof the "A" shift for about one year and a half priorto the hearing and that production on that shift declinedduring January, 1969 As a result Arnold started keepingproduction records of individual employees in February.(Resp. Exh. 7)" According to Arnold, Jean Wilder had,until her discharge on February 11, the worst productionrecord of any individual employee on her shift."This summarizes those portions of the testimony whichI consider relevant to the discharge of Jean Wilder.B. Conclusions1.Violations of Section 8(a)(1)I credit the testimony of Thomas Jenkins that, immediate-ly following the election, Foreman Bonnet told his menthat they would have to tighten up, and get to workand that they would be discharged after a second writeup.This is a clear statement that discipline would be stricterand, in view of its timing, taken in reprisal for the employees'prounion vote. I also credit his testimony that the employees" This production resume was received as Resp Exh 22Resp Exh 3, 4, 5, and 6 Of these Sadie Simpkins and FrancesHutton were discharged, Bernice Lewis went on maternity leave, andHildaMorris was still in the employ of Respondent at the time ofthe hearing" A summary of this exhibit was received as Resp Exh 8" On rebuttal General Counsel offered testimony of Hillis, who hadstarted to keep her own production records, to show discrepancies withthose kept by Respondent The records kept by Hillis were too fragmentaryto serve any purposeinBonnet'sdepartment would have to meet higher levelsof production. Although this order was relayed from Bonnetthrough Grimes the record establishes that Grimes wasan authorizedagentof Bonnet for the purpose of carryingmessages to the men and Respondent must, therefore, acceptresponsibility.On the other hand there is no evidencethatGrimes was authorized to tell any employee thatBonnet had stated that the men would have to wait 5years to get the Union in. This remark, if made, wasnotmade by Bonnet to any employee nor, on Jenkins'testimony, was it intended to be conveyed to any employee.There must be a limit to Grimes' authority to bind Respond-ent and I would not extend that limit to the relayingof remarks overheardin managementoffices.I also credit, because it is uncontradicted, the testimonyof George Johnson that Gardner told him that the Respond-ent was not hiring any more Negroes because it thoughtthey had turned the black employees over to the Teamsters.This, too, indicates a reprisal against an entire class ofemployees for having been suspected of voting pro-Union.As to the testimony of Gene Smith that his foreman,Richard Davis, also told his men on the day after electionthat they would have to tighten up, stay on the job, andget to work on time, I find this, to the extent that itconstitutes coercion or restraint, merely cumulative to thatof Jenkins,supra.Ido not regard the statement of Davisthat only one man would ride the dump truck to thedump thereafter as coercive. I credit Davis that this hadbeen a recurring problem which he had been trying tosolveand, unionor no union, he was entitled to resolveit.LikeDavis, I believe it may be necessary for twomen to load a dump truck but not for two men to unloadit.Davis' explanation of his remarks regarding make-uptime were logical rather than coercive. As to the statementby Davis that Respondent could not grant a wage increaseduring negotiations, I thought this, until the General Coun-sel alleged it as a violation,a simplestatement of acknowl-edged and time-honored Board law. It would appear thattheGeneral Counsel intends to continue his "damned ifyou do, damned if you don't" policy condemned by thecourt inN.L.R.B. v. Dorn's Transportation Company,405F.2d 706 (C.A. 2).2.Violation of Section 8(a)(3)The case for the General Counsel rests on the assumptionthat Respondent, by discharging one admitted union adher-ent some 3 months after the last election held at theplant, sought thereby to discourage union membership ina plant of some 1800 unit employees. Stated as a nakedproposition it has little rational appeal. The testimony con-cerning good and bad yarn, moving the dischargee around,and cheating in the selection of materials by other employeesI find unsusceptible of factual resolution. I find those factswhich are subject to proof do not sustain the allegationsof the complaint.Wilder had been, as had her friend Hillis, and earlyand ardent advocate of the Union. Nevertheless she hadnot been subject to harassment of any kind during theyears of 1967 and 1968 when the union campaign waspresumably in full swing. Since her activity was open she OWENS-CORNINGFIBERGLAS CORP83was never interrogated about it nor was she ever warnedto restrainitor threatenedif she pursued it. She wasdischargedsolely for thereason thather record for produc-tionwas the poorestof anyemployee onher shift inthe packing room duringthe periodinFebruary whenshe was stillemployed.Icannot reject the Respondent'sproduction recordsfor eithershift productionduring Janu-ary nor individualproductionduringFebruarywithoutsome evidenceof erroror falsification.Wilder,in fact,admitted poor production blaming it either on the qualityof her yarn oron excessivelyhighstandards.Hillis andotheremployees,however,were able to meet those standards,althoughHillistestifieditrequired diligent effort. Thereis nothingin the Act which forbidsan employer to requirediligentefforts of hisemployeeswhether or not they haveengaged in union activity.Further dissertation would involvesurplusage.I find Respondent did not discharge Jean Wilderin violation of Section 8(a)(3) and(1) of the Act.IV. THE REMEDYHaving found the Respondent engaged in certain unfairlabor practices it shall be recommended that it cease anddesist from the same and take certain affirmative actionnecessary to effectuate the policiesof the Act.While it mightbe arguedthat theunfair labor practicesfound herein are neither flagrant nor widespread and wereaddressed to small groupsof employeesout of a unitof some 1800,Ibelieve that,following theunfair laborpracticesfound bythe BoardinOwens-Corning Fiberglas,supra,aremedial order is warrantedCONCLUSIONS OF LAW1.By telling its employees on theday afterthe electionthat theywould have to tighten up and that they wouldbe fired afterthe second wnteup;that theywould haveto increase productionor be firedafter a second wnteup;and bytelling an employee that Respondent was not hiringany more colored employees becauseitfelt theNegroeshad gotten together to givethe black folks to theTeamsters,Respondent violated Section8(a)(1) of the Act.2.Respondent did not violate Section 8(a)(3) of theAct.3.The aforesaidunfair labor practices are unfair laborpracticeswithin the meaning of Section2(6) and (7) ofthe Act.[Recommended Order omitted from publication.]